DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll et al. (US 9,484,973, hereinafter, Carroll.)
In regard to claim 1, in figs. 6A and 8, Carroll discloses a switch branch structure 82 comprising:
•    an input terminal at the first contact 32, an output terminal at the fifth contact 40, and a series stack of an N-number of transistors, or FET, 24-30, fig. 6, formed in an active device layer 20 within a first plane, wherein a first one of the N-number of transistors is coupled to the input terminal (see the summary), transistor 24, and an nth one of the N-number of transistors is coupled to the output terminal, transistor 30, where n is a positive integer greater than one; and


In regard to claim 2, wherein the planar body of the metal layer element does not extend over between 25% and 50% of the N-number of transistors that are closest to the output terminal. See fig. 8.
In regard to claim 3, wherein the planar body of the metal layer element extends over between 66% and 75% of the N-number of transistors that are closest to the input terminal. See fig. 8.
In regard to claims 8 and 9, wherein the N-number of transistors are SOI field-effect transistors that each has a gate, a source, and a drain. See fig. 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll as applied to claim 1 above. 
In regard to claims 4 and 5, Carroll discloses all of the claimed limitations as mentioned above. Carroll discloses the transistors and the active layer 20 and the metal layers 96 formed on a substrate 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to have the active layer as mentioned in order to take the advantage.
Furthermore, regarding claims 5 and 6, and 7, the dimensions of the layers are not explicitly discussed. However, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the dimensions because applicant has not disclosed that it provides an advantage, is used for a particular purpose, or solves a stated problem.
 One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well with either shape because they perform the same function of connecting the devices in a semiconductor device. See Carroll other embodiments where the dimensions of the elements vary. See figs. 4-5 and 7.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the cited art to obtain the invention as specified in the above claims. 
In regard to claim 10, the structure as disclosed is capable of adjusting the capacitance of the capacitors wherein drain-to-source voltages of each of the N-number of transistors. But does not disclose the exact ranges no more than 7% higher and 7% lower than exactly uniform drain-to-source voltages across each of the N-number of transistors when the radio frequency signal is applied at the input terminal with the switch branch structure in an off-state that blocks passage of the radio frequency signal from the input terminal to the output terminal. Since these limitations are note described to be critical; thus, these ranges are easily adjustable in order to meet certain design criteria by adjusting the values of the capacitance of the mentioned capacitors in order to improve the drain to source voltages across the device. This is known to one of ordinary skill in the art as a matter of a design choice obvious design choice where the functionality has not changed, absent unexpected results. (Design choice. See MPEP 2144.04). See also the relevant discussions of Carroll in col. 7, lines 38-44. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to modify the capacitance as mentioned in order to take the advantage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/Primary Examiner, Art Unit 2814